In re Jackson, Arthur E.; applying for writ of habeas corpus; Parish of Orleans, Criminal District Court, Div. “J”, No. 300-933.
Granted and remanded to the Court of Appeal for reconsideration in light of the minute entry of May 16, 1984, reflecting that relator requested a continuance and that the judge denied the request. Relator’s assertion that the amendment of the bill of information deprived him of his right to present a defense and his assertion that counsel was unprepared for trial raise issues cognizable on application for post-conviction relief. La. Const. art. I, § 16; La.C. Cr.P. art. 930.3(1).